

115 HRES 16 IH: Supporting local law enforcement agencies in their continued work to serve our communities, and supporting their use of body worn cameras to promote transparency to protect both citizens and officers alike.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 16IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting local law enforcement agencies in their continued work to serve our communities, and
			 supporting their use of body worn cameras to promote transparency to
			 protect both citizens and officers alike.
	
 Whereas the United States Department of Justice issued a report titled, “Police Officer Body-Worn Cameras”, which details a number of benefits of body-worn cameras, including—
 (1)increased transparency and citizen views of police legitimacy; (2)improved behavior and civility among both police officers and citizens; and
 (3)increased evidentiary benefits that expedite resolution of citizen complaints or lawsuits and improving evidence for arrest and prosecution; and
 Whereas the University of Cambridge’s Institute of Criminology conducted a 12-month study on the use of body-worn cameras used by law enforcement in the United Kingdom and estimated that the cameras led to a 50 percent reduction in use of force, and in addition, complaints against police fell approximately by 90 percent: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes all law enforcement agencies and officers for their tireless work to protect us and make our communities safer;
 (2)recognizes the potential for the use of body-worn cameras by on-duty law enforcement officers to improve community relations, increase transparency, and protect both citizens and police; and
 (3)encourages State and local law enforcement agencies to consider the use of body-worn cameras, including policies and protocols to handle privacy, storage, and other relevant concerns.
			